DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a method for controlling a power generating system as recited by independent claim 1, comprising the steps of: 
generating, with a subsystem controller, a first modeled value for the electrical parameter at the point of interconnection by utilizing a higher-fidelity second data signal; and 
generating, with the subsystem controller, a setpoint command for the power generating subsystem based, at least in part, on the first modeled value for the electrical parameter. 
The prior art of record, taken alone or in combination, does not teach or suggest a system for controlling a power generating system as recited by independent claim 11, comprising: 
a subsystem controller of the at least one power generating subsystem, the subsystem controller comprising: 
at least one processor configured to perform a plurality of operations, the plurality of operations comprising: 
generating a first modeled value for an electrical parameter at the point of interconnection by utilizing a higher-fidelity second data signal; and 
generating a setpoint command for the power generating subsystem based, at least in part, on the first modeled value for the electrical parameter. 
The prior art of record, taken alone or in combination, does not teach or suggest a method for controlling a wind farm as recited by independent claim 18, comprising the steps of: 
obtaining, with a subsystem controller of a second wind turbine, a third data signal indicative of an electrical parameter at a second wind turbine, the third data signal having a third signal fidelity that is higher than the first signal fidelity, wherein a first and second wind turbines are not communicatively coupled with regards to the second and third data signals such that the third data signal is unknown to the first wind turbine and the second data signal is unknown to the second wind turbine; 
generating, with the subsystem controller of the first wind turbine, a first modeled value for the electrical parameter at the point of interconnection by utilizing the higher-fidelity second data signal to compensate for the lower-fidelity first data signal; 
generating, with the subsystem controller of the second wind turbine, a second modeled value for the electrical parameter at the point of interconnection by utilizing the higher-fidelity third data signal to compensate for the lower-fidelity first data signal; 
generating, with the subsystem controller of the first wind turbine, a setpoint command based, at least in part, on the first modeled value for the electrical parameter; and 
generating, with the subsystem controller of the second wind turbine, a setpoint command based, at least in part, on the second modeled value for the electrical parameter.
Dependent claims 2-10, 12-17, 19, and 20 are considered allowable due to their respective dependence on allowed independent claims 1, 11, and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        December 9, 2021